FOR IMMEDIATE RELEASE: CONTACT: Robert K. Chapman April 1, 2010 rchapman@ubat.com 734-214-3801 UNITED BANCORP, INC. COMBINES ITS SUBSIDIARY BANK CHARTERS INTO UNITED BANK & TRUST TECUMSEH, MI — United Bancorp, Inc. (OTC:UBMI) announced today that its two banks, United Bank & Trust and United Bank & Trust – Washtenaw, have united as one bank effective April 1, 2010 and are operating under the United Bank & Trust name. The bank has sixteen full service offices in Lenawee, Monroe and Washtenaw counties. Robert K.
